DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 12 are amended and claim 2 has been cancelled due to Applicant's amendment dated 10/22/2021.  Claims 1 and 3-12 are pending.
Response to Amendment
The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 10/22/2021. The rejection is withdrawn.
The rejection of claims 1, 3-5, and 9-12 under 35 U.S.C. 103 as being unpatentable over Hirose et al. US 2012/0187384 A1 (“Hirose”) in view of Yamada et al. US 2013/0052571 A1 (“Yamada”), Uetani US 2016/0111669 A1 (“Uetani”) and Jen et al. US 2009/0278445 A1 (“Jen) is overcome due to the Applicant’s amendment dated 10/22/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 2 as set forth in the previous Office Action is moot because claim 2 is cancelled due to the Applicant’s amendment dated 10/22/2021. 
The rejection of claims 6-8 under 35 U.S.C. 103 as being unpatentable over Hirose et al. US 2012/0187384 A1 (“Hirose”) in view of Yamada et al. US 2013/0052571 A1 (“Yamada”), Uetani US 2016/0111669 A1 (“Uetani”), Jen et al. US 2009/0278445 A1 (“Jen), and Li et al. US 2014/0054567 A1 (“Li”) is overcome due to the Applicant’s amendment dated 10/22/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 7-16 of the reply dated 10/22/2021 with respect to the rejection of claims 1-12 as set forth in the previous Office Action have been fully considered but are not persuasive.
Applicant's argument – Applicant argues that Tateishi does not teach the limitation of a “surface roughness Ra of the cured film is 25 mm or less”. Applicant argues that Tateishi instead teaches the substrate has a maximum surface roughness Rmax of 0 to 50, but the substrate of Tateishi is not comparable to the claimed cured film. Rather, the substrate of Tateishi is comparable to the substrate of Hirose and not the hole-transporting layer.
Examiner's response – Tateishi was not used to teach the surface roughness of a substrate, but rather the surface roughness of a layer of an organic electroluminescent device.
Tateishi teaches on an interface between an organic layer and a substrate, an organic electroluminescent device suffers from unevenness in properties such as light-emitting properties due to short-circuiting, detachment, etc. when the maximum surface roughness Rmax of the substrate is above 50 (¶ [0019]). Tateishi to avoid these issues and to produce a uniform organic electroluminescent device with a good lamination interface, a substrate having a maximum surface roughness Rmax of 0 to 50 should be used (¶ [0008]), preferably 0.01 to 25 (¶ [0019]). Additionally, Tateishi teaches such a device obtains excellent light-emitting efficiency and durability (¶ [0006]).
One of ordinary skill in the art might expect similar unevenness in properties between other layer interfaces of the organic electroluminescent device. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a maximum surface roughness Rmax of 0.01 to 25 for other layers within the organic electroluminescent device, based on the teaching of Tateishi.  The motivation for doing so would have been to provide a 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a maximum surface roughness Rmax of 0.01 to 25 for the hole-transport layer of Hirose, because it would have been choosing one of six layers in the device, which would have been a choice from a finite number of identified, predictable solutions of the organic electrolumienscent device of Hirose in view of Yamada, Uetani, Jen, and Tateishi and possessing the benefits taught by Hirose, Yamada, Uetani, Jen, and Tateishi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising additional layers having a maximum surface roughness Rmax of 0.01 to 25 having the benefits taught by Tateishi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 were amended to include “and the one of the at least one electrodes on the substrate and the substrate extend in a first direction such that at least a portion of a first side of the one of the at least one electrodes on the substrate is not in contact with the cured film and a second side, which is perpendicular to the first side is not in contact with the cured film”.
While Figs. 1-4 show embodiments wherein an electrode 2 is not covered by a hole-transporting layer 3, an emission layer 4, an electron-transporting layer 5, an emission layer 6, or a rear electrode 7 (instant ¶ [0151]-[0156]), there is no further support for electrode and substrate extending in a first direction such that at least a portion of a first side of an electrode being not in contact with the cured film. The instant specification does not provide a definition for “at least a portion of a first side”. The term “at least a portion of a first side” is considered to be broader than what is shown in the figures. 
For example, Figs. 1-4 show a device wherein the electrode 2 extends in a first direction, leaving a portion of a first side of and electrode is not in physical contact with the cured film, such that the top view of the device looks like the following diagram:

Top view of OLED
However, the limitation also includes embodiments wherein more than just a portion of a first side of the electrode is not in contact with the cured film. The following diagram shows a top view of a 


Top view of OLED
As neither the instant specification nor the figures provide support for a device such as the one embodied in the diagram above, the amendments to claims 1 and 12 are considered new matter.
Additionally, claims 1 and 12 recite the limitation “at least one electrode…is not in contact with the cured film”. Figs. 1-4 show embodiments wherein a portion of the electrode 2 is not in direct physical contact with the hole-transporting layer 3, an emission layer 4, an electron-transporting layer 5, an emission layer 6, or a rear electrode 7 (instant ¶ [0151]-[0156]). However, no additional support is given in the instant specification. Additionally, no definition is provided for the term “contact”. The term “contact” could include physical contact, electrical contact, thermal contact, etc. For this reason the limitation “not in contact” is considered new matter.
Claims 2-11 are rejected for being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. US 2012/0187384 A1 (“Hirose”) in view of Yamada et al. US 2013/0052571 A1 (“Yamada”), Uetani US 2016/0111669 A1 ("Uetani"), Jen et al. US 2009/0278445 A1 ("Jen") and Tateishi US 2004/0192070 A1 ("Tateishi").
Regarding claims 1 and 12, Hirose teaches an organic electroluminescence element including a pair of electrodes, one of which is transparent or semitransparent, and one or more organic compound layers that are sandwiched between the pair of electrodes, wherein at least one layer of the organic compound layers contain one or more of charge-transporting polyesters (¶ [0005]).
Hirose teaches a specific example of an organic electroluminescence element in Fig. 2, as shown below, wherein the organic electroluminescence element comprises a transparent electrode 2, at least one layer 3 of a hole-transporting layer and a hole-injecting layer, the light-emitting layer 4, at least one layer 5 of the electron-transporting layer and the electron-injecting layer, and the rear surface electrode 7 sequentially laminated on the transparent insulator substrate 1 (¶ [0144]).

    PNG
    media_image2.png
    288
    706
    media_image2.png
    Greyscale

As shown from Fig. 2, the transparent electrode 2 covers substrate 1 leaving a portion of the substrate 1 uncovered, and the hole-transporting layer 3 covers the uncovered portion of the substrate 1. Additionally, the transparent electrode 2 and substrate 1 extend in a first direction such that at least a portion of a first side of the transparent electrode 2 is not in physical contact with the hole-transporting layer 3 and a second side, which is perpendicular to the first side is not in contact with the hole-transporting layer 3.
Hirose teaches examples of electron-injecting materials include metals such as Li, Ca, Sr, and metal fluorides such as LiF and MgF (¶ [0161]).
Hirose fails to specifically teach the thickness of the hole-transporting layer is about 0.03µm. However, Hirose does teach the film thickness of the hole-transporting layer 3 is particularly in a range of 0.001 µm to 5 µm (¶ [0173]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a thickness for the hole-transporting layer of about 0.03 µm, because it would have been choosing a specific value in the range of 0.001 µm to 5 µm, which would have been a choice from a finite number of identified, predictable solutions of a thickness of the hole-transporting layer of the organic electroluminescence element of Hirose and possessing the benefits taught by Hirose.  One of ordinary skill in the art would have been motivated to produce additional devices comprising hole-transporting layer having a thickness in the  
Hirose is silent as to the hole-transporting layer being a cured film obtained from a composition that contains an amine compound having six or more crosslinkable groups. However, Hirose does teach the hole-transporting layer may further include charge-transporting compounds other than the charge-transporting polyester (hole-transporting materials and electron-transporting materials (¶ [0140]). Hirose teaches examples of the hole-transporting material include triphenylamine derivatives and that triphenylamine derivatives have good compatibility with the charge-transporting polyester (¶ [0155]).
Yamada teaches a novel compound exemplified which has a charge transporting subunit derived from a triarylamine-based compound as F in General Formula (I) 
    PNG
    media_image3.png
    88
    213
    media_image3.png
    Greyscale
, wherein a compound represented by General Formula (II) is desirable 
    PNG
    media_image4.png
    149
    156
    media_image4.png
    Greyscale
(¶ [0036]). Yamada teaches a compound of the above formulas have excellent charge mobility and oxidation stability (¶ [0024]) and also enables a high degree of curing and excellent charge transport performance (¶ [0074]). Additionally, Yamada teaches a charge transporting film including a polymer of the compound represented by General Formula (I) is excellent in mechanical strength and exhibits a better charge transport performance (¶ [0073]). 
Yamada teaches example compounds in Table 1 including CTM-68 (pg. 18), which has the skeleton of formula (4)-9 
    PNG
    media_image5.png
    238
    413
    media_image5.png
    Greyscale
(pg. 13) and the functional group (III)-9 
    PNG
    media_image6.png
    191
    233
    media_image6.png
    Greyscale
(pg. 14), wherein the “*” represents the linkage site between the skeleton and functional group (¶ [0063]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by General Formula (I) as a charge-transporting compound in the hole-transporting layer of Hirose, based on the teaching of Yamada.  The motivation for doing so would have been to increase the charge transport performance and mechanical strength of the hole-transport layer, as taught by Yamada.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose compound CTM-68, because it would have been choosing a specific compound of General Formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the charge-transporting compound in the hole-transporting layer of the organic electroluminescence device of Hirose in view of Yamada and possessing the benefits taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound represented by General Formula (I)  
Yamada teaches the charge transporting compound has crosslinking sites (¶ [0071]) but is silent as to the number of crosslinking sites of CTM-68. 
The instant specification teaches CTM-34 in Table 4, which has a parent nucleus of 4-6 (Table 4, pg. 13) and crosslinkable group (I-3) 
    PNG
    media_image7.png
    227
    276
    media_image7.png
    Greyscale
 (pg. 12), as shown below:

    PNG
    media_image8.png
    509
    470
    media_image8.png
    Greyscale

Instant Table 3 (pg. 3) shows the structure of parent nucleus 4-6. Instant CTM-34 has the following structure: 

    PNG
    media_image9.png
    848
    964
    media_image9.png
    Greyscale

Instant CTM-34 is identical to compound CTM-68 of Yamada except for the methyl group 
    PNG
    media_image10.png
    237
    289
    media_image10.png
    Greyscale
. The instant claims recite that vinylphenyl groups are crosslinkable groups (instant ¶ [0055]). The instant specification teaches the compound represented by general formula (B-3) is to have six or more crosslinkable groups (instant ¶ [0101]). As instant CTM-34 is an example of general formula (B-3), CTM-34 has six or more crosslinkable groups. Additionally, as CTM-68 of Yamada and instant CTM-34 differ by only a methyl group, CTM-68 of Yamada has six or more crosslinkable groups.
The organic electroluminescence device of Hirose in view of Yamada fails to teach the hole-transporting layer is a cured film. However, Hirose does teach the hole-transporting layer is a film (¶ [0173]).
Yamada teaches the charge transporting film containing a compound of General Formula (1) is desirably thermally cured in order to keep balance between characteristics such as electrical characteristics and mechanical strength of the film (¶ [0086]). Additionally, Yamada teaches thermal curing improved the surface properties of the film (¶ [0086]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to thermally cure the hole-transporting layer of Hirose in view of Yamada, based on the teaching of Yamada.  The motivation for doing so would have been to keep a balance between characteristics such as electrical characteristics and mechanical strength of the film and to improve the surface properties of the film, as taught by Yamada.
Hirose in view of Yamada does not teach the cured film having a residual film ratio of 90% or more before and after toluene is placed on the cured film and leaving toluene thereon for 30 seconds. 
Uetani teaches an organic photoelectric conversion device having an anode, a cathode, an active layer disposed between the anode and the cathode, and a hole injection layer disposed between the anode and the active layer (¶ [0010]). Uetani teaches the hole injection layer is heated (cured) to form a coated film (¶ [0134]). Uetani teaches the hole injection layer having a residual film ratio (rate) of 80% or more after a water rinse treatment wherein water is placed on the cured film for 30 seconds (¶ [0010]-[0011]). Uetani further teaches a residual film ratio of 90% or more is preferable (¶ [0031]).
Uetani teaches that it is preferable for the compound layer to have a residual film ratio of 90%, so that the hole injection layer is insoluble in water after film formation (¶ [0031]). Therefore, it would have been obvious to one of ordinary skill in the art for the hole-transporting layer of the organic 
Hirose in view of Yamada and Uetani does not teach a rate of change in surface roughness Ra of the cured film before and after of 0.99 or more, before and after placing toluene on the cured film and leaving toluene thereon for 30 seconds. However, the claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP 2113.
The product-by-process limitation, wherein the cured film has a rate of change in surface roughness Ra of the cured film before and after the condition of placing toluene on the cured film and leaving toluene thereon for 30 seconds would not be expected to impart distinctive structural characteristics to the cured film. Therefore, the claimed cured film is not different and unobvious from the cured film as taught by Hirose in view of Yamada and Uetani, as outlined above. The burden is upon the Applicant to prove otherwise. In re Marosi, 710 F.2d 798,802, 218 USPQ 289,292 (Fed. Cir. 1983). See MPEP 2113.
In particular, given that the rate of change in surface roughness of the cured film can be 1, this indicates that the condition of placing toluene on the cured film for 30 seconds does not change the surface roughness of the cured film: the surface roughness is the same before and after the toluene condition. Therefore, the condition of placing toluene on the cured film for 30 seconds does not impress any distinctive structural characteristics upon the cured film, and therefore the ratio of the surface roughness is not given any patentable weight.
Jen teaches compounds that are useful as hole-transporting materials and for making hole-transporting layers in light-emitting devices (¶ [0013]). Jen teaches the hole-transporting layer is thermally cured and has the root-mean-square (RMS) surface roughness of 1.24 nm (¶ [0312]). The RMS is a measurement of the magnitude of the surface roughness across the cured film. It is essentially the average value of the surface roughness of the cured film. Jen teaches that polymerization in bulk is sometimes accompanied by shrinkage of the materials, resulting in microcracks in the film (¶ [0251]). Therefore, it would be obvious to a person of ordinary skill in the art at the time of the invention to know the surface roughness of the cured film, so as to determine whether the film had developed microcracks during the polymerization process, resulting in the cured film not functioning as it should.
Hirose in view of Yamada, Uetani, and Jen fails to teach the surface roughness of the hole-transporting layer.
Tateishi teaches an organic electroluminescent device comprises at least one organic layer and a transfer material on a first substrate (¶ [0009]), wherein the surface roughness of the substrate is 0.0001 to 25 (¶ [0019]). Tateishi further teaches an organic layer is formed on the substrate (¶ [0006]) and that surface roughness greater than the specified range causes the organic layer formed on the substrate to be poor in layer properties such as adhesion to the substrate, resulting in the organic electroluminescent device suffering from unevenness in properties such as light-emitting properties (¶ [0019]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claim 3, Hirose in view of Yamada, Uetani, Jen, and Tateishi teach the organic electroluminescence device of claim 1, as described above. CTM-68 has 
    PNG
    media_image6.png
    191
    233
    media_image6.png
    Greyscale
as a functional group, which contains two vinyl phenyl groups.
Regarding claim 4, Hirose in view of Yamada, Uetani, Jen, and Tateishi teach the organic electroluminescence device of claim 3, as described above. The functional group of CTM-68, having the formula (III)-9, does not read on the claimed general formulae (A-1) or (A-2). 
However, Yamada does teach the functional group (General Formula (III)) may also be formula (III)-10  
    PNG
    media_image11.png
    165
    274
    media_image11.png
    Greyscale
 (pg. 14, ¶ [0063]).
Therefore, given the general formula and teachings of Yamada, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the functional group (III)-9 of CTM-68 with the functional group (III)-10, because Yamada teaches the variable may suitably be selected as the functional group represented by General Formula (III).  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be 
The functional group (III)-10 reads on the claimed general formula (A-2) wherein:
X is not required to be present; and
p11 is not required to be present and p12 is an integer of 0.
Regarding claim 5, Hirose in view of Yamada, Uetani, Jen, and Tateishi teach the organic electroluminescence device of claim 4, as described above. The modified compound of CTM-68 has a structure represented by the claimed general formula (B-3) wherein:
R101-R114 and R201-R228 are not required to be present;
R301-R304, R308, R309, R311-R318, R320- R323, and R325- R328 each independently represent a hydrogen atom; and
R305, R310, R319, and R324 each independently represent a group represented by claimed general formula (A-2).
Regarding claims 9-10
Hirose teaches that “conductive” means that the volume resistivity is in a range of 1.0x109 Ω∙cm or less (¶ [0160]).
Regarding claim 11, Hirose in view of Yamada, Uetani, Jen, and Tateishi teach the organic electroluminescence device of claim 1, as described above.  Hirose in view of Yamada, Uetani, Jen, and Tateishi do not specifically teach the residual film ratio of the hole-transporting layer. However, Uetani  teaches that it is preferable for the compound layer to have a residual film ratio of 98% or more, so that the compound layer is insoluble in water after film formation (¶ [0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the hole transporting layer of the organic electroluminescence device of Hirose in view of Yamada, Uetani, Jen, and Tateishi to have a residual film ratio of 98% or more, as taught by Uetani, so that the organic compound layer is insoluble in water after film formation.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. US 2012/0187384 A1 (“Hirose”) in view of Yamada et al. US 2013/0052571 A1 (“Yamada”), Uetani US 2016/0111669 A1 ("Uetani"), Jen et al. US 2009/0278445 A1 ("Jen"), and Tateishi US 2004/0192070 A1 ("Tateishi") as applied to claim 1 above, and further in view of Li et al US 2014/0054567 Al ("Li").
Regarding claim 6, Hirose in view of Yamada, Uetani, Jen, and Tateishi teach the organic electroluminescence device of claim 1, as described above. Hirose fails to teach wherein the organic electroluminescence device contains a radical generating agent. However, Yamada teaches the charge transporting compound of General Formula (I) is a compound that has two or three chain-polymerizable reactive groups (styrene groups) from the charge transporting subunit represented by F via a linking group L (¶ [0070]).
Li teaches an organic electroluminescent device excellent in external extraction efficiency of emitted light and reduces consumption power and long service life (¶ [0012]). Li teaches the light extraction layer contains polymerization initiators including thermal polymerization initiators (thermal 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add polymerization initiators to the hole-transporting layer of Hirose in view of Yamada, Uetani, Jen, and Tateishi, based on the teaching of Li.  The motivation for doing so would have been to initiate and accelerate polymerization of the charge transporting compound represented by General Formula (I), as taught by Li.
Regarding claim 7, Hirose in view of Yamada, Uetani, Jen, Tateishi, and Li teach the organic electroluminescence device of claim 6, as described above. Hirose in view of Yamada, Uetani, Jen, Tateishi, and Li do not specifically teach the hole-transporting layer comprises a thermal polymerization initiator (thermal radical generating agent). However, Li does teach polymerization initiators include thermal polymerization initiators. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a thermal polymerization initiator as the polymerization initiator, because it would have been choosing one of two examples of the polymerization initiator, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the polymerization initiator in the hole-transporting layer of the organic electroluminescence device of Hirose in view of Yamada, Uetani, Jen, Tateishi and Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a polymerization initiator having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Li teaches the amount of radical-generating compound (polymerization initiator) added is preferably 0.1% by mass to 30% by mass (¶ [0158]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
	
Regarding claim 8, Hirose in view of Yamada, Uetani, Jen, Tateishi, and Li teach the organic electroluminescence device of claim 6, as described above. Hirose in view of Yamada, Uetani, Jen, Tateishi, and Li do not specifically teach the hole-transporting layer comprises a photopolymerization initiator (photo- radical generating agent). However, Li does teach polymerization initiators include photopolymerization initiators. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a photopolymerization initiator as the polymerization initiator, because it would have been choosing one of two examples of the polymerization initiator, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the polymerization initiator in the hole-transporting layer of the organic electroluminescence device of Hirose in view of Yamada, Uetani, Jen, Tateishi and Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a polymerization initiator having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Li teaches the amount of radical-generating compound (polymerization initiator) added is preferably 0.1% by mass to 30% by mass (¶ [0158]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0046094 A1 recite Figs. 1-4, which have a device structure similar to those required by the instant claims.
US 2007/0292681 A1 recite Figs. 1-6, which have a device structure similar to those required by the instant claims.
US 2008/0008884 A1 recite Figs. 1-4, which have a device structure similar to those required by the instant claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786